 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROGER GIFFORD,                                    No. 2:17-CV-2421-TLN-DMC
12                        Plaintiff,
13              v.                                      ORDER
14    PETER KAMPA, et al.,
15                        Defendants.
16

17                   Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

18   court is plaintiff’s motion (Doc. 9) seeking an extension of time and leave to amend.

19                   Plaintiff seeks additional time to comply with the court’s February 11, 2019, order

20   to submit documents necessary for service of process to the United States Marshal. Plaintiff also

21   seeks additional time to inform the court regarding his election to proceed for all purposes before

22   a United States Magistrate Judge. The docket reflects plaintiff has submitted service documents

23   to the United States Marshal and informed the court regarding consent to proceed before a

24   Magistrate Judge. Plaintiff’s requests for additional time are, therefore, moot and will be denied

25   as such.

26   ///

27   ///

28   ///
                                                        1
 1                  Plaintiff also seeks leave to file a first amended complaint. The Federal Rules of

 2   Civil Procedure provide that a party may amend his or her pleading once as a matter of course

 3   within 21 days of serving the pleading or, if the pleading is one to which a responsive pleading is

 4   required, within 21 days after service of the responsive pleading, see Fed. R. Civ. P. 15(a)(1)(A),

 5   or within 21 days after service of a motion under Rule 12(b), (e), or (f) of the rules, whichever

 6   time is earlier, see Fed. R. Civ. P. 15(a)(1)(B). Because no responsive pleading has been served

 7   or filed, leave of court is not required. Plaintiff’s request for leave to amend will be denied as

 8   unnecessary.

 9                  Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion (Doc. 9) is

10   denied.

11

12

13   Dated: March 26, 2019
                                                            ____________________________________
14                                                          DENNIS M. COTA
15                                                          UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
